Buchanan, J.,
delivered the opinion of the court.
This is an 'appeal from an order sustaining a demurrer to an amended hill filed 'ait rules, and dismissing the same upon the ground that it mates an entirely new case, inconsistent with and repugnant to the case stated in the original hill.
*217The first- question to he considered is whether or not an appeal lies from such an order. If it does not, -although no objection was made at the hearing upon that ground, this court has no jurisdiction, and the appeal must be dismissed as imrprovidently awarded. Merchant, &c., v. Healy, 94 Va 614.
The general rule is that an appeal or writ of error does not lie from an interlocutory order, allowing or refusing amendments to the pleadings until there has been a final decree or judgment, except where the statute otherwise provides. See Gillespie v. Coleman, 98 Va. 27; Lancaster v. Lancaster, 86 Va. 201; Elder v. Harris, 75 Va. 68.
Our statute, section 3454 of the Code, provides that a party to a chancery cause in which there is a decree or order dissolving an injunction, or requiring money to be paid, or the possession or title of property to be -changed, or adjudicating the principles of the case, or in which there is a final decree or order, may present a petition for an appeal. The order appealed from is not a final decree. The original proceedings are still pending, may be revived against the representatives of the deceased parties, and proceeded with as if the amended bill had never been filed. It is not an order dissolving an injunction, or requiring money to be paid, or the possession or title of property to be changed; neither does it adjudicate the principles of the case. It is a mere refusal of the court to allow the pleadings to be amended in the manner attempted 'by the amended bill, and settles none of the questions involved in the original proceedings.
It is clearly not an appealable order. The appeal must therefore be dismissed as improvidently awarded.

Appeal dismissed.